Order and judgment (one paper), Supreme Court, New York County, entered July 9, 1974, directing compliance with section 7-103 of the General Obligations Law unanimously modified, on the law, so as to reduce the rate of interest to be paid on the security deposits to 5% per annum and to strike the $2,000 additional allowance awarded to petitioner-respondent. As so modified, the order and judgment is affirmed, without costs and without disbursements. On settlement of the order appealed from and upon the argument of the appeal, the Attorney-General expressed no objection to the 5% interest rate. An additional allowance may be awarded under CPLR 3803 (subd. [a], par. 6) when an action is brought by the Attorney-General pursuant to subdivision 12 of section 63 of the Executive Law. However, it has heretofore been determined that subdivision 12 of section 63 of the Executive Law does not furnish the Attorney-General standing to bring this proceeding, (Matter of State of New York v. Parker, 30 N Y 2d 964), and the CPLR does not authorize an additional allowance in a proceeding such as the present one, which is solely cognizable under section 7-107 of the General Obligations Law. Concur — McGivern, P. J., Kupferman, Tilzer and Yesawich, JJ. [78 Mise 2d 224.]